       Case: 5:19-cv-01705-JRA Doc #: 13 Filed: 06/01/20 1 of 3. PageID #: 50




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 JOHN FIGUEROA, II,                            :
 ,                                             :
                                               :       Case No. 1:19CV01705
                         Plaintiff,            :
                                               :       Judge John R. Adams
         v.                                    :
                                               :       ORDER
 PORTAGE COUNTY SHERIFF                        :
 DEPARTMENT, et al.,                           :
                                               :
                         Defendants.


       This matter is before the Court on the motion of defendant Portage County Sheriff

Department for Judgment on the Pleadings under Fed. R. Civ. P. 12(c). Plaintiff John Figueroa,

II has responded to the motion, and the Sheriff Department has replied. Accordingly, the motion

is ripe for consideration.

       Having considered the pleadings, the parties’ arguments, and applicable law, the Court

hereby Orders that the Motion for Judgment on the Pleadings (Doc. 9) is GRANTED. The

reasons for the Court’s ruling are set forth below.

I.     BACKGROUND

       Plaintiff’s complaint arises from an alleged encounter with the Portage County Sheriff’s

Department on or about July 28, 2017. (Complaint ¶3.) Plaintiff alleges that he and his family

were subjected to an unlawful traffic stop by an unidentified employee of the Sheriff’s

Department. (Complaint ¶ 4.) Plaintiff claims that he and his family were falsely arrested and

his car unlawfully searched. (Complaint ¶ 5.) Plaintiff further alleges that he was indicted for

possession of cocaine, but acquitted on February 9, 2018. (Complaint ¶¶6-8.) His complaint



                                                   1
       Case: 5:19-cv-01705-JRA Doc #: 13 Filed: 06/01/20 2 of 3. PageID #: 51




asserts two claims: (1) intentional infliction of emotional distress and (2) Constitutional

violations under 42 U.S.C. § 1983.

II.    LEGAL STANDARD

       “The standard of review for a Rule 12(c) motion is the same as for a motion under Rule

12(b)(6) for failure to state a claim upon which relief can be granted.” Fritz v. Charter Twp. of

Comstock, 592 F.3d 718, 722 (6th Cir. 2010). A motion to dismiss tests the legal sufficiency of

the complaint. See Reeves v. PharmaJet, Inc., 846 F. Supp. 2d 791, 795 (N.D. Ohio, 2012). The

Court accepts as true all well-pleaded factual allegations and construes the complaint in the light

most favorable to the plaintiff. Id. This does not mean, however, that everything in a complaint,

or every inference that can be drawn therefrom, must be accepted at face value. The Court need

not accept legal conclusions or unwarranted factual inferences at the motion to dismiss stage. Id.

A complaint must “provide the grounds of [the plaintiff’s] entitlement to relief,” which “requires

more than labels and conclusions.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(internal quotation marks and alterations omitted). “[A] formulaic recitation of the elements of a

cause of action will not do” to overcome a motion to dismiss. Id.

III.   DISCUSSION

       As an initial matter, Plaintiff failed to respond to the Sheriff Department’s motion for

judgment on his claim for intentional infliction of emotional distress. Accordingly, Plaintiff has

waived or abandoned this claim. Notredan, L.L.C. v. Old Republic Exchange Facilitator, Co.,

531 Fed. App’x 567, 569 (6th Cir. 2013).

       Further, Plaintiff’s § 1983 claim must be dismissed because, under Ohio law, a county

sheriff’s department is not a legal entity capable of being sued. Petty v. County of Franklin, 478




                                                  2
       Case: 5:19-cv-01705-JRA Doc #: 13 Filed: 06/01/20 3 of 3. PageID #: 52




F.3d 341, 344 (6th Cir. 2007). Indeed, neither a county sheriff’s office nor a county sheriff’s

department is suis juris. Id. Thus, Plaintiff’s claim must be dismissed.

        Lastly, Plaintiff’s § 1983 claim is not tenable under Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 691 (1978). With respect to Monell claims, a complainant must include facts from

which the Court can at least infer that the violation was caused by an official policy or custom of

the political subdivision. See, e.g., Dowling v. City of Barberton, 2008 WL 4415931, at *3 (N.D.

Ohio Sept. 24, 2008) (“to survive a motion to dismiss, a Monell plaintiff need only plead a

constitution violation and allege that the violation was caused by an official policy or custom”).

In this complaint, there are no such facts.

        Plaintiff did not make any accusations of wrongdoing against this Defendant. Rather,

Plaintiff’s claim for relief is based on a theory of vicarious liability, i.e., that Defendant is liable

solely because it employed a deputy sheriff who allegedly committed constitutional violations.

But respondeat superior irrefutably does not provide a basis of liability under Section 1983.

Gregory v. Shelby County, Tenn., 220 F.3d 433, 441 (6th Cir. 2000). In the absence of facts that

establish a plausible theory of liability against Defendant, the complaint must be dismissed.

IV.     CONCLUSION

        For the reasons stated herein above, the Court finds that the complaint fails to state a

claim against the Portage County Sheriff Office. Accordingly, the motion for judgment on the

pleadings under Rule 12(c) (Doc. 9) is GRANTED.




IT IS SO ORDERED.


Dated: June 1, 2020                                     s/John R. Adams
                                                        JOHN R. ADAMS
                                                        UNITED STATES DISTRICT JUDGE

                                                    3
